DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/22 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-6, 8, 10-14, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-8, 10-12, 14-15, and 17-19 of U.S. Patent No. 11,297,560. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same subject matter of associating between the AP and UE. The mapping of claim 1 of the instant application and the referenced U.S. Patent is provided below. 

Claim No
Instant Application
Claim No.
Referenced U.S. Patent No. 11,297,560
1
An electronic device, comprising:
1
An electronic device, comprising:

an interface circuit configured to communicate with another electronic device, wherein the interface circuit is configured to:

an interface circuit configured to communicate with another electronic device, wherein the interface circuit is configured to: 

provide information, addressed to the other electronic device, that advertises support for a communication protocol and for one or more cellular- telephone-network data communication Wi-Fi aggregation protocols;

receive information, associated with the other electronic device, that advertise support for a communication protocol and for one or more cellular- telephone-network data communication Wi-Fi aggregation protocols;

receive a query, associated with the other electronic device, for identifiers of one or more cellular-telephone networks, one or more networks that are hosted by one or more entities that are other than a cellular-telephone provider, or both that provide communication via the one or more cellular- telephone-network data communication Wi-Fi aggregation protocols, and which are supported by the electronic device;

provide a query, addressed to the other electronic device, for identifiers of one or more cellular-telephone networks, one or more networks that are hosted by one or more entities that are other than a cellular-telephone provider, or both that provide communication via the one or more cellular- telephone-network data communication Wi-Fi aggregation protocols, and which are supported by the electronic device;

provide, addressed to the other electronic device, the identifiers of the one or more cellular-telephone networks, the one or more networks that are hosted by the one or more entities that are other than the cellular-telephone provider, or both in response to the query; r

receive, associated with the other electronic device, the identifiers of the one or more cellular-telephone networks, the one or more networks that are hosted by the one or more entities that are other than the cellular-telephone provider, or both in response to the query;



compare the identifiers with pre-provisioned identifiers;

receive, associated with the other electronic device, an association request;

and when there is a match between one of the identifiers and one of the pre-provisioned identifiers, associate with the other electronic device.

and associate with the electronic device in response to the association request.




Claims 1, 3-8, 10-14, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-8, 10-12, 14-15, and 17-19 of U.S. Patent No. 10,805,867. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same subject matter of associating between the AP and UE. The mapping of claim 1 of the instant application and the referenced U.S. Patent is provided below. 

Claim No
Instant Application
Claim No.
Referenced U.S. Patent No. 10,805,867
1
An electronic device, comprising:
1
An access point, comprising:

an interface circuit configured to communicate with another electronic device, wherein the interface circuit is configured to:

one or more antenna nodes configured to couple to an antenna; and an interface circuit, coupled to the one or more antenna nodes, configured to communicate with an electronic device and a radio node in a cellular-telephone network, wherein the interface circuit is configured to:

provide information, addressed to the other electronic device, that advertises support for a communication protocol and for one or more cellular- telephone-network data communication Wi-Fi aggregation protocols;

advertise support in beacons for a communication protocol and for one or more cellular-telephone-network data communication Wi-Fi aggregation protocols;

receive a query, associated with the other electronic device, for identifiers of one or more cellular-telephone networks, one or more networks that are hosted by one or more entities that are other than a cellular-telephone provider, or both that provide communication via the one or more cellular- telephone-network data communication Wi-Fi aggregation protocols, and which are supported by the electronic device;

receive a query, associated with the electronic device, for identifiers of one or more cellular-telephone networks, one or more networks that are hosted by one or more entities that are other than a cellular-telephone provider, or both that provide communication via the one or more cellular-telephone-network data communication Wi-Fi aggregation protocols, and which are supported by the access point;

provide, addressed to the other electronic device, the identifiers of the one or more cellular-telephone networks, the one or more networks that are hosted by the one or more entities that are other than the cellular-telephone provider, or both in response to the query; 

provide, addressed to the electronic device, the identifiers of the one or more cellular- telephone networks, the one or more networks that are hosted by the one or more entities that are other than the cellular-telephone provider, or both in response to the query;

receive, associated with the other electronic device, an association request;

receive an association request, which is associated with the electronic device;

and associate with the electronic device in response to the association request.

and associate with the electronic device in response to the association request.



Claim Objections
Claims 1, 8, and 14 are objected to because of the following informalities:  
Claim 1 should be amended to be directed to an access point, rather than “an electronic device” to avoid any confusion to claim being directed to device-to-device communication.  
Same issue is noted in claims 8 and 14. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bergstrom et al. (U.S. Patent Application Publication No. 2016/0029298) and further in view of Forssell et al. (U.S. Patent Application Publication No. 2014/0307550).

Regarding Claim 1, Bergstrom et al. teaches An electronic device (Hot-Spot (HS2.0)(par [0023]; FIG. 2)), comprising: an interface circuit configured to communicate with another electronic device (Bergstrom et al. teaches that Generic Advertisement Service (GAS) is exchanged between the STA and AP (par [0029]; FIG. 2), indicating interface enabling exchanges), wherein the interface circuit is configured to: provide information, addressed to the other electronic device, that advertises support for a communication protocol and for one or more cellular-telephone-network data communication Wi-Fi aggregation protocols (Bergstrom et al. teaches that STA receives a Beacon frame, broadcasted by the AP carrying indication that AP is HotSpot 2.0-enabled (par [0042]); GAS frames carry ANQP messages (par [0029]); ANQP enables STAs to receive network-related information, 3GPP Cellular Network information, Vendor Specific Information used for the transfer of HotSpot 2.0 specified information elements (par [0030]); 3GPP cellular network information carries information about the list of Public Land Mobile Networks (PLMNs) that the STA can access via this particular AP (par [0030]), indicating cellular Wi-Fi aggregation; Vendor specific field is used to indicate the HotSpot 2.0 enabled ([0044])); receive a query, associated with the other electronic device, for identifiers of one or more cellular-telephone networks, one or more networks that are hosted by one or more entities that are other than a cellular-telephone provider, or both that provide communication via the one or more cellular-telephone-network data communication Wi-Fi aggregation protocols, and which are supported by the electronic device (Bergstrom et al. teaches that the STA generates a GAS initial request in order to obtain information about an internetworking service (par [0046]; FIG. 2); in the Advertisement protocol element field of the GAS frame, the STA includes an ANQP query (par [0050]); ANQP queries are used to obtain miscellaneous network information including 3GPP Cellular Network information (par [0050])); which PLMN a WLAN is associated with can be determined by performing an ANQP exchange with the available HotSpot2.0 enabled APs (par [0079])); provide, addressed to the other electronic device, the identifiers of the one or more cellular-telephone networks, the one or more networks that are hosted by the one or more entities that are other than the cellular-telephone provider, or both in response to the query (Bergstrom et al. teaches that AP responds with GAS initial response (par [0046]); ANQP queries are used to obtain miscellaneous network information including 3GPP Cellular Network information (par [0050])); which PLMN a WLAN is associated with can be determined by performing an ANQP exchange with the available HotSpot2.0 enabled APs (par [0079])); receive, associated with the other electronic device, an association request (Bergstrom et al. teaches that in response to that the found WLAN is determined applicable the wireless communication device connects to the found WLAN (par [0059])); and associate with the electronic device in response to the association request (Bergstrom et al. teaches that in response to that the found WLAN is determined applicable the wireless communication device connects to the found WLAN (par [0059])).  
	Although teaching that the STA connects to the WLAN as noted above, Bergstrom et al. does not explicitly teach receive, associated with the other electronic device, an association request; and associate with the electronic device in response to the association request.  Forssell et al. teaches such limitations. 
	Forssell et al. is directed to radio access network-based traffic steering to non-cellular access.  More specifically, Forssell et al. teaches receive, associated with the other electronic device, an association request (Forssell et al. teaches UE transmitting an association request (FIG. 7))); and associate with the electronic device in response to the association request (Forssell et al. teaches AP transmitting association response (FIG. 7), indicating association with the UE).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bergstrom et al. so that the access point associates with the electronic device in response to the association request, as taught by Forssell et al.  The modification would have allowed the system to balance traffic between mobile and Wi-Fi networks to improve user experience and avoid congestion (see Forssell et al., par [0031]). 

Regarding Claim 4, the combined teachings of Bergstrom et al. and Forssell et al. teach The electronic device of claim 1, and further, the references teach wherein the identifiers of the cellular telephone networks comprise public land mobile network (PLMN) identifiers (Bergstrom et al. teaches that 3GPP cellular network information carries information about the list of Public Land Mobile Networks (PLMNs) that the STA can access via this particular AP (par [0030])).  

Regarding Claim 5, the combined teachings of Bergstrom et al. and Forssell et al. teach The electronic device of claim 1, and further, the references teach wherein the query is compatible with an access network query protocol (ANQP) (Bergstrom et al. teaches that GAS is an information exchange protocol between the STA and AP, and that GAS frames carry ANQP messages (par [0029])).  

Regarding Claim 6, the combined teachings of Bergstrom et al. and Forssell et al. teach The electronic device of claim 1, and further, the references teach wherein the information advertising support for the communication protocol is included in a beacon or a probe response (Bergstrom et al. teaches that STA receives a Beacon frame, broadcasted by the AP carrying indication that AP is HotSpot 2.0-enabled (par [0042]); AP answers with a Probe Response (par [0045]; FIG. 2)).  

Regarding Claim 7, the combined teachings of Bergstrom et al. and Forssell et al. teach The electronic device of claim 1, and further, the references teach wherein the electronic device comprises an access point (Bergstrom et al. teaches that GAS is an information exchange protocol between the STA and AP, and that GAS frames carry ANQP messages (par [0029]; FIG. 2)).  

Regarding Claims 8 and 14, Claims 8 and 14 are directed to computer medium/method claims and they do not teach or further define over the limitations recited in claim 1.   Therefore, claims 8 and 14 are also rejected for similar reasons set forth in claim 1.

Regarding Claims 11-13 and 17-20, Claims 11-13 and 17-20 are directed to computer medium/method claims and they do not teach or further define over the limitations recited in claims 4-7.   Therefore, claims 11-13 and 17-20 are also rejected for similar reasons set forth in claims 4-7.
	
Claims 2, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bergstrom et al. (U.S. Patent Application Publication No. 2016/0029298), Forssell et al. (U.S. Patent Application Publication No. 2014/0307550), and further in view of Fujishiro et al. (U.S. Patent Application Publication No. 2016/0337958).

Regarding Claim 2, the combined teachings of Bergstrom et al. and Forssell et al. teach The electronic device of claim 1, however, although references teach that RAN selects UEs to be offloaded to a nearby Wi-Fi network (Forssell et al., par [0040]), the references do not explicitly teach wherein the interface circuit is configured to: receive, associated with a radio node in a network, frames intended for the other electronic device; and provide, addressed to the other electronic device, second frames via the one or more cellular-telephone-network data communication Wi-Fi aggregation protocols, and wherein the second frames comprise at least a portion of the frames.  Fujishiro et al. teaches such limitations. 
	Fujishiro et al. is directed to communication system, user terminal, and communication method.  More specifically, wherein the interface circuit is configured to: receive, associated with a radio node in a network, frames intended for the other electronic device (Fujishiro et al. teaches that eNB capsulate the data (PDCP packet) in the PDCP layer to generate the IP packet (par [0071]); eNB transmits the generated IP packet to the AP (par [0071]; FIG. 8a)); and provide, addressed to the other electronic device, second frames via the one or more cellular-telephone-network data communication Wi-Fi aggregation protocols (Fujishiro et al. teaches that the AP transmits the received IP packet to the UE (par [0071]); the AP transmits the IP packets to the UE through the LLC entity, the MAC LME entity, and the PHY LME entity (par [0066])), and wherein the second frames comprise at least a portion of the frames (Fujishiro et al. teaches that the AP transmits the received IP packet to the UE (par [0071])).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bergstrom et al. and Forssell et al. so that the frames intended for the other electronic device is received, as taught by Fujishiro et al.  The modification would have allowed the system to enable UE to receive from two different entities (see Fujishiro et al., FIG. 6). 

Regarding Claims 9 and 15, Claims 9 and 15 are directed to computer medium/method claims and they do not teach or further define over the limitations recited in claim 2.   Therefore, claims 9 and 15 are also rejected for similar reasons set forth in claim 2.

Claims 3, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bergstrom et al. (U.S. Patent Application Publication No. 2016/0029298), Forssell et al. (U.S. Patent Application Publication No. 2014/0307550), Fujishiro et al. (U.S. Patent Application Publication No. 2016/0337958), and further in view of Hsu et al. (U.S. Patent Application Publication No. 2016/0234752).

Regarding Claim 3, the combined teachings of Bergstrom et al., Forssell et al., and Fujishiro et al. teach The electronic device of claim 2, however, the references do not explicitly teach wherein the second frames comprise cellular- telephone-network packet data convergence protocol (PDCP) datagrams that are encapsulated into IEEE 802.11 media access control (MAC) frames.  Hsu et al. teaches such a limitation. 
	Hsu et al. is directed to method and apparatus of LWA PDU routing.  More specifically, Hsu et al. teaches that upon receiving the encapsulated packets from the eNB, the WLAN AP re-encapsulates the data packets and route it to the UE (par [0045]).  Further, Hsu et al. teaches that WLAN AP identifies RA (Wi-Fi modem MAC address) of Ethernet frame and encapsulates Ethernet frame as MPDU by appending the same RA in its MAC header (par [0045][0046]; FIG. 6). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bergstrom et al., Forssell et al., and Fujishiro et al. so that the second frames comprise cellular-telephone network PDCP datagrams that are encapsulated into IEEE 802.11 MAC frames, as taught by Hsu et al.  The modification would have allowed the system to provide significant capacity and QoE improvements (see Hsu et al., par [0026]). 

Regarding Claims 10 and 16, Claims 10 and 16 are directed to computer medium/method claims and they do not teach or further define over the limitations recited in claim 3.   Therefore, claims 10 and 16 are also rejected for similar reasons set forth in claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414